Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Hernán-dez Denton y Fuster Berlingeri.
*238t — I
... [E]n el fondo de los grandes dolores humanos hay una cuestión de conducta, conducta del que los sufre y con-ducta de quienes acaso los producen ....” A. Posada, Estudio sobre el Derecho y la cuestión social, en la versión española de la obra de A. Menger, El derecho civil y los pobres, Madrid, Librería General de Victoriano Suárez, 1898, pág. 6. Por eso, parafraseando unos pensamientos escritos hace varios años, “[desafortunadamente, el principio constitu-cional que proclama la igualdad y repudia el discrimen por nacimiento, [no] ha prevalecido. Despojada por su padre de esa condición durante toda una vida —a la ausencia del cariño y todos los beneficios y dispensa que espiritual y materialmente, de ordinario acompaña una amorosa, ver-dadera y normal relación paterno-filial— hemos [optado'] erigir unos obstáculos forenses y con ello agravado su situa-ción de desposeída”. (Énfasis suplido.) Fernández Sánchez v. Fernández Rodríguez, 120 D.P.R. 422, 432 (1988), opi-nión concurrente y disidente.
La mayoría reconoce que el demandado Pablo McDougal ha incurrido en una omisión culposa, pues se negó inten-cional e injustificadamente a reconocer a su hija Elba Ma-ría Martínez, habida fuera de matrimonio. No se cuestiona que ella haya sufrido daños como consecuencia de más de tres (3) décadas de abandono, durante las cuales se le privó del cariño y demás derechos espirituales y materiales a los que era acreedora. Naturalmente, tampoco se niega la existencia de relación causal entre la conducta culposa de su progenitor y los daños sufridos valorados en quince mil dólares ($15,000). Sin embargo, la sacrifican al concederle inmunidad al demandado McDougal con el objetivo de fo-mentar la posibilidad de una unión en el plano afectivo y familiar entre ambos. Opinión mayoritaria, pág. 234. Con carácter absoluto, rechazan “la adopción de cualquier norma jurisprudencial que tenga el efecto de promover la *239separación, la discordia y el odio entre ese padre y ese hijo ...”. (Énfasis suprimido.) íd., pág. 233. Como razón principal aducen que, si se concede al hijo esta causa de acción, su ejercicio podría impedir el desarrollo normal de la rela-ción paterno-filial.
Ninguna de estas razones justifican el discrimen filiato-rio que hoy perpetúa la mayoría. El Tribunal no debería auspiciar una relación rota y en ruinas debido a la con-ducta intencional de un padre —que en esta etapa de la vida no puede generar confianza— para negar derechos. El inventario final mayoritario es desvirtuar los valores in-trínsecos, esencia y utilidad social del reconocimiento filia-torio voluntario presto y diligente de todo progenitor, que es la verdadera política pública encarnada en la Constitución y las leyes. Elaboremos.
rH HH
Es irrazonable sujetar la conciencia y el amor paterno-filial —que en esencia es libre— a la condición de que el hijo no reconocido reclame justicia cabal en los tribunales. “No podemos sustituir la devaluación de una conciencia paterna y suplir ese amor, que es por esencia libre y no coacciona y no puede ser objeto de coacción; no ordena y no puede ser compelido por medio de un mandato.” L. Legaz y Lacambra, El Derecho y el Amor, Barcelona, Ed. Bosch, 1976, pág. 105, citado en Fernández Sánchez v. Fernández Rodríguez, supra. Esta posición se torna patente al exami-nar los hechos del caso.
Durante treinta y seis (36) años la demandante Martí-nez no presentó ninguna acción legal contra su padre biológico. Éste, aún después de conocer que era su hija, se negó a reconocerla y demostró no tener interés alguno en iniciar ningún tipo de relación. De hecho, incluso en su contestación a la demanda de filiación y de daños y perjui-cios e interrogatorios, negó siquiera haber sostenido rela-*240ciones íntimas con la madre de la demandante. Tuvo, pues, tiempo más que suficiente y amplia oportunidad de esta-blecer relaciones paterno-filiales con su hija. No lo hizo. ¿Cómo puede la mayoría ignorar esta realidad? ¿Cómo jus-tificar su dictamen en evitar una “separación y la discor-dia” (opinión mayoritaria, pág. 235) que ya existen? Los años transcurridos y la demanda judicial presentada por Elba María, ¿pueden tener otro significado?
Aún sustrayéndonos de los hechos específicos del caso, no podemos perder de vista que el elemento que da génesis, esencial en esta causa de acción, es la negativa deliberada e intencional de un padre a reconocer a quien sabe es su hijo. ¿Debemos negar un remedio redentor y justiciero en aras de la remota especulación de que el progenitor expe-rimente un drástico cambio de actitud? Creíamos ya con-testada esta interrogante, pues ante un reclamo similar dijimos que “[e]sas contingencias, más o menos remotas, no pueden servir de fundamento para derrotar la acción, cuando no hay base para invocar el principio que sirvió de fundamento a nuestra decisión en Guerra v. Ortiz, supra”. Fournier v. Fournier, 78 D.P.R. 430, 434 (1955).
HH h — I
La acción en daños del hijo contra su padre no es asunto nuevo en esta jurisdicción. En el primer caso que vislum-bramos su posibilidad, no la avalamos en aras de mantener una relación paterno-filial existente, y en atención a que la conducta lesiva del padre, aunque negligente, no había sido intencional. Allí sentenciamos: “La negligencia de un padre en un caso de esta naturaleza no presume ni conlleva ninguna actuación voluntaria o perversa en contra de su hijo.” Guerra v. Ortiz, 71 D.P.R. 613, 618 (1950). Posterior-mente, en Fournier v. Fournier, supra, aclaramos que su prohibición no respondía a una inmunidad inherente de los padres frente a sus hijos, sino a consideraciones de política *241pública inspirada en preservar las relaciones paterno-filiales vigentes.(1) En consecuencia, reconocimos la causa de acción donde no había relación que proteger, “puesto que la unidad de la familia, y las relaciones paterno-filiales han desaparecido, y como cuestión de realidad, no exist[en] desde mucho antes de morir la madre Fournier v. Fournier, supra, pág. 433. ¿Cómo la mayoría puede decir en este caso que existe una relación paterno-filial que prote-ger? ¿Cómo aseverar que “no existe una situación anormal que pueda tener el efecto de impedir un acercamiento en-tre el padre y la hija en el futuro”? (Énfasis suprimido.) Opinión mayoritaria, pág. 236.
La opinión mayoritaria se ancla en una premisa errónea. Eufemísticamente tachan las relaciones paterno-filiales de “no cordiales” e insisten en que “no existe una situación anormal”. Opinión mayoritaria, pág. 236. ¿Qué mayor anormalidad que negar el status filiatorio a una hija durante varias décadas? Es obvio que la demanda incoada por Elba María es prueba irrefutable de que no existe la pretendida unidad familiar. ¿Por qué la mayoría insiste en imponerla? ¿Bajo qué lógica le dan efectos disociantes a la acción en daños y no a la acción filiatoria? Toda ecuación judicial debe responder a una ecuación humana: si un padre “quiere” a su hija nacida fuera de matrimonio, la reco-nocerá; si no, ¿qué relación hay que proteger?
Es un non sequitur la conclusión mayoritaria de que refrendar esta causa de acción en daños exige extenderla a *242los hijos habidos dentro del matrimonio. Se aduce que cual-quier limitación sería un discrimen inconstitucional por ra-zón de nacimiento. Opinión mayoritaria, págs. 236-237. Nada más lejos de la verdad. El hijo reconocido exlex —por razón del matrimonio— no está en la misma situación y carece del elemento primario e indispensable que nutre esta causa de acción. El razonamiento lógico y correcto es a la inversa; si se priva de ejercerla a quien no es reconocido, ¿no se le estará discriminando por razón de nacimiento? El buen propósito mayoritario, aunar los lazos paterno-ñlia-les, no se logra inmolando derechos. Se promueve estimu-lando que el reconocimiento voluntario sea lo más próximo al nacimiento; esto es, sabiendo el padre que así evitará que surja la acción en daños y perjuicios.
Menoscaba la mayoría los valores legales involucrados. La acción en daños y perjuicios no es por incumplimiento de “cualesquiera de los deberes que le impone el ordena-miento a todo padre”. (Enfasis en el original suprimido y énfasis suplido.) Opinión mayoritaria, pág. 236. Es difícil concebir un incumplimiento más grave y situación más anómala y detrimental a las relaciones paterno-filiales que la deliberada y obstinada negativa de un padre a reconocer y concederle a su hijo sus derechos más básicos: nombre y alimentos.
... Después de todo, la “vida se da sin contar para nada con el ser que ha de vivir. El que proviene de una unión ilegítima nace tan limpio de culpa por su parte como el que procede de una unión legítima. Sin embargo, se encuentra abandonado desde su nacimiento, no tiene familia, no siente, a veces, ni el cariño de sus padres ... ¿Debe la ley dejar a ese hijo en el desamparo, castigando en él las faltas ajenas? La conciencia responde que no, y estima justo que esos hijos gocen, en principio de los mis-mos derechos que los hijos legítimos, y ya qué la ley no puede concederles cuantos lazos de afección y cuantos privilegios les arrebataron sus padres al darles la vida, debe, al menos, reco-nocerles un derecho sobre los bienes de esos padres, lo mismo durante la vida de éstos que después de su muerte”. J.M. Man-*243resa, Comentarios al Código Civil Español, 8va ed. rev., Madrid, Ed. Reus, 1973, T. VI, Vol. II, págs. 6-7. Y como nos re-cuerda el mismo autor —citando a Laurent— el “que da la vida a un hijo, ¿no tiene hacia él deberes que cumplir? Nadie se atreverá a negarlo. Pues bien: lo que es un deber para el padre, es un derecho para el hijo. ... A él le basta no reconocer a sus hijos, con lo cual se castiga a los inocentes, mientras que los verdaderos culpables gozan tranquilamente de su fortuna y ni siquiera sufren alteración alguna en su consideración personal. He aquí la verdadera inmoralidad que es necesario combatir”. Manresa, op. cit., pág. 7. (Énfasis en el original suprimido y énfasis suplido.) Fernández Sánchez v. Fernández Rodríguez, supra, pág. 433.
"El desposeído, el pobre, como no representa un interés poderoso, una potencia viva que en la tradición haya con-sagrado un egoísmo, se hallará siempre en la lucha por el derecho en condiciones desfavorables, porque le falta el po-der que el interés jurídicamente protegido supone.” (Enfa-sis en el original.) Posada, op. cit., pág. 19. Ulpiano afir-maba que la jurisprudencia era la creencia de lo justo e injusto. El escudo protector que hoy erige la mayoría —so pretexto de una política pública pro fortalecimiento familiar— es una gran injusticia que subordina valores de mayor jerarquía, a saber, la dignidad de los seres humanos y la igualdad en materia de derecho filiatorio.

(1) "Al darle allí acogida a esa doctrina, lo hicimos acertadamente, porque habiendo unidad familiar que proteger y relaciones paternofiliales que conservar, permitir que la acción tuviera éxito, hubiera sido contrario a y en detrimento y menoscabo de la política pública a la que hemos aludido. No fué ciertamente nuestra intención el enunciarla como norma absoluta, para concederle inmunidad a los padres contra acciones de los hijos basadas en culpa o negligencia, por la sola circuns-tancia del nexo natural que les une, sin estar justificada la inmunidad por conside-raciones de orden público. El principio que proh[í]be tales acciones no es, se ha dicho, ‘producto de una inhabilidad inherente del hijo para demandar al padre, estando más bien basada en el interés que tiene la sociedad en preservar la armonía en las relaciones domésticas’.” (Énfasis suplido.) Fournier v. Fournier, 78 D.P.R. 430, 432 (1955).